DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, there is no antecedent basis for “the seat.” 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 2009/0048592) in view of Benn (US 9,439,715).
Regarding claims 1, 4, 9 and 10, Thomas discloses a high-frequency device (fig. 1) which could be used in a wide range of surgery, including spinal endoscopic surgery, the device comprising a casing (3), an insert rod (10, [0059]) with an insulative coating (20, [0059]) and an electrode tip for supplying heat (12, figs. 2, 8 or 11). The electrode tip includes a body fitted at the front end of the rod which has a passage that communicates with the rod (fig. 7) and a heat generator formed on a first side of the body (14). The heat generator includes a plurality of protrusions (14b) and a plurality of holes that communicate with the rod (14a, “at least one aperture” [0017]). The first side of the body includes seat in which the heat generator is disposed (e.g. figs. 5 and 10). The device further includes a HF generator (1, fig. 1), and whatever conductive element residing inside the casing that allows HF energy to be conveyed between the generator and the electrode tip can be considered a “high-frequency output unit” since the claim does not recite any other structural elements of this unit. Thomas does not disclose that at least one of the holes is closer to the front end of the insert rod than any of the protrusions. However, Applicant has not disclosed that this configuration produces an unexpected result. The fact that Applicant contemplates both the claimed species (fig. 3) and a species where none of the holes are closer to the end of the rod than any of the protrusions (fig. 2), a mutually exclusive feature, suggests that the orientation of the hole with respect to the protrusions does not materially influence the ability of the device to perform the claimed procedure. Benn discloses a similar electrosurgical device with a lateral heating surface (15, fig. 3) that includes apertures (18) that are closer to the end of the shaft than protrusions (unnumbered). Therefore, before the filing date of .


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas and Benn, further in view of Ashley (US 6,176,857)
Regarding claim 6, Thomas does not disclose the use of a shield on a second side of the body. However, use of shields to protect tissue that should not be heated is common in the art. Ashley, for example, discloses an electrosurgical device which includes a lateral treatment element (figs. 8-11), where a shield protects tissue on the other side of the device from the treatment element from damage (col. 10 lines 39-47). Therefore, at the time the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Thomas-Benn with shielding as taught by Ashley on any part of the device where tissue should not be heated to produce the predictable result of a safe and effective procedure. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas and Benn, further in view of Van Wyk (US 7,611,509).
Regarding claim 7, the channel of Thomas is used for suction, not a saline discharge. However, using suction in conjunction with irrigation is common in the art. Further, it is noted that Thomas discloses that the device is intended for use in the presence of an electrically-conductive fluid medium (abstract). Van Wyk discloses an .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas and Benn, further in view of Mumaw (US 20120116261)
Regarding claim 8, Thomas does not disclose the trigger on the casing to operate the electrode. However, placing actuators on the handles of devices is very common in the art. Mumaw, for example, discloses an electrosurgical device and teaches that buttons may be located anywhere on the handle assembly or remote from the device itself ([0059]). Therefore, at the time the application was filed, it would have been obvious to put the trigger for operating the device anywhere in the system of Thomas-Benn, including on the casing as taught by Mumaw, to produce the predictable result of allowing a user to operate the device.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas and Benn, further in view of Christian (US 2010/0081987).
Regarding claims 11 and 12, Thomas does not disclose a switch unit, an in-body sensing unit or a controller for regulating the delivery of energy based on the . 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas, Benn and Christian, further in view of Podhajsky (US 2007/0066971)
 Regarding claim 13, neither Thomas, Benn nor Christian disclose the use of an out-body sensor to sense nerve reaction. However, the treatment of tissue adjacent to nerves is by definition capable of adversely influencing those nerves, and therefore the part of the body enervated by those nerves. Podhajsky discloses a system and method for treating pain during an electrosurgical procedure and teaches that adjustments can be made to the electrosurgical procedure based on observed or measured parameters, including muscle contractions ([0059]). Therefore, at the time the application was filed it would have been obvious to use the device of Thomas-Benn-Christian to treat tissue at any point in the body, and when used to treat tissue adjacent to nerves it would have been obvious to provide the device with sensors to monitor the tissues innervated by the nerves and adjust the treatment accordingly, as taught by Podhajsky, to produce the predictable result of a safe and effective procedure. Regarding the “finger or a toe” .  
 
 Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas and Benn and Ashley, further in view of Goble (US 5,944,715).
Regarding claim 14, neither Thomas, Benn nor Ashley disclose that the shield has a rim and recess portion that are lower than the seat. However, there are a wide range of tool configurations which involve rims and recesses on these types of device and there is no evidence that the claimed configuration produces an unexpected result. Goble discloses a similar device which employs a shield (16’, fig. 9) which has a rim and recessed portion below the height of an ablation element (see annotated figure below). 

    PNG
    media_image1.png
    388
    436
    media_image1.png
    Greyscale

Therefore, before the filing date of the application, it would have been obvious to provide the shield of Thomas-Benn-Ashley with any commonly known shield configuration, including one with a rim and recessed portion lower than the high of the ablation element as taught by Goble, where the seat of Thomas includes the ablation element, that would produce the predictable result of preventing damage to tissue other than that immediately adjacent to the seat and ablation element. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794